DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 11, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada et al. US PGPUB 2011/0207368.
Regarding claim 1, Takada discloses a charging connection between an electric charging station and a vehicle [abs.; figs. 1-3], comprising: 
a first connector coupled to the electric charging station [fig. 3, charging connector 10 is connected to a charging station and connects to a vehicle side connector 50; par. 26], the first connector comprising at least two openings extending 
a second connector coupled to the vehicle [fig. 3; vehicle-side connector 50], the second connector comprising at least two posts [par. 42; figs 3-5, vehicle side terminals 60 for fitting terminal fittings 20], each of the posts comprising a conductive outer surface thereon [par. 40, the vehicle side terminal 60 is connected conductively with the contact pieces 23 in the charging station connector 10];
wherein the first connector slides onto the second connector to make electrical contact between the electric charging station and the vehicle such that the at least two openings of the first connector slide onto the at least two posts of the second connector [pars. 31, 33, 42 & 44-45; figs. 3-6; vehicle side terminals 60 fit to terminal fittings 20], the electrical potential thereby being supplied from the conductive inner surfaces of the openings to the conductive outer surfaces of the posts [pars. 31, 33, 37-39 & 42-46; figs. 3-6].
Regarding claim 6, Takada discloses wherein the at least two posts extend horizontally [figs. 2-6].
Regarding claim 7, Takada discloses wherein the at least two posts are arranged vertically with respect to each other [fig. 2; there is space vertical between at least some of the terminals].
Regarding claim 8, Takada discloses wherein the vehicle comprises an access opening through which the first connector is inserted to couple the first and second connectors together, the access opening being disposed on a lateral side of the vehicle [fig. 3, a “vehicle-side” connector fits into a mounting opening 53 in the vehicle’s side; pars. 8, 12-14, 26 & 31].
Regarding claim 11, Takada discloses wherein the posts are fixed and non-moving with respect to the vehicle [fig. 1; vehicle-side housing 51 is mounted to the vehicle and fixed, the terminals 60 are fixed to the vehicle-side housing; pars. 30-33].
Regarding claim 15, Takada discloses wherein the vehicle comprises a housing with portions that cover lateral sides of the posts [fig. 4, at least a portion of the posts 60 are covered by mounting plate 54 which is mounted to the vehicle body], the housing comprising an opening between the portions through which a neck of the first connector slides as the first connector is slid onto the second connector, electrical conductors extending through the neck and connecting the conductive inner surfaces to the electric cables [figs. 4-6; the connector 10 slides onto the connector 50 within the mounting plate 54; pars. 40-42].
Regarding claim 19, Takada discloses wherein the first connector comprises a handle for a human operator to engage the first connector with the second connector [fig. 1, grip 12; par. 26].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. US PGPUB 2011/0207368 in view of Mori US Patent 5,921,803.
Regarding claim 2, Takada discloses wherein each of openings extends through the first connector [figs. 3-6; the openings extend through the first connector], and each of the posts comprise a tip that fully extends through each respective opening when the first and second connectors are coupled together [figs. 5-6; pars. 44 & 47; the posts extend fully into the cavities].
Takada does not explicitly disclose that debris within the openings is pushed out of the openings by the tips of the posts.
However, Mori discloses a vehicle charging connector wherein debris within the openings is pushed out of the openings by the tips of the posts [figs. 1-2; as the dirty connector 21a pushes into the connector 11 dirt is pushed off by the O-ring 31 (which is within the opening 11) and out of the opening (“The muddy water or the like, wiped off by the O-ring 31, collects on the muddy water discharge surface 33 as shown in FIG. 3, and as the amount of the collected muddy water or the like increases, it overflows, and is discharged from the insertion port 15”); col. 3, lines 49-54; col. 4, lines 6-20].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takada to further include debris within the openings is pushed out of the openings by the tips of the posts for the purpose of maintaining the electrical contact portion free of muddy water, as taught by Mori (col. 4, lines 6-20).
Regarding claim 4, Mori as applied in claim discloses wherein the vehicle comprises a space below the tips of the posts to receive the debris [figs. 2-3; slanted portion 15 receives debris pushed off by the o-ring; col. 4, lines 6-20].
Regarding claim 5, Mori as applied in claim 2 discloses wherein the space is an opening that allows the debris to drop to the ground [figs. 2-3; slanted portion 15 receives debris pushed off by the o-ring, where it can drop to the ground (fig. 3); col. 4, lines 6-20].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. US PGPUB 2011/0207368 in view of Mori US Patent 5,921,803 and further in view of Van Dyke et al. US PGPUB 2012/0266914.
Regarding claim 3, the combination of Takada and Mori does not explicitly disclose wherein each of the tips is made of a flexible material and is oversized with respect to each respective opening such that the tips are squeezed through the respective openings as the first connector is coupled to the second connector.
However, Van Dyke discloses a charging connector cleaning system wherein each of the tips is made of a flexible material and is oversized with respect to each respective opening such that the tips are squeezed through the respective openings as the first connector is coupled to the second connector [pars. 34-35; soft polymer tips which are oversized with respect to the opening squeeze through to remove any dirt or dust].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Takada and Mori to further include .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. US PGPUB 2011/0207368 in view of Mori US Patent 5,921,803 and further in view of Fukushima US Patent 5,584,712.
Regarding claim 9, the combination of Takada and Mori does not explicitly disclose wherein each of the posts comprise a tip made of an electrically insulating material.
However, Fukushima discloses a charging system wherein each of the posts comprise a tip made of an electrically insulating material [col. 1, line 45-col. 2, line 6; abs.; the connector comprises an insulator cap].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Takada and Mori to further include wherein each of the posts comprise a tip made of an electrically insulating material for the purpose of protecting an operator’s finger from electric shock, as taught by Fukushima (col. 1, line 45-col. 2, line 6; abs.).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. US PGPUB 2011/0207368 in view of Williams US PGPUB 2002/0081486.
Regarding claim 12, Takada discloses wherein the at least two openings and the at least two posts comprise a first opening and post and a second opening and post [figs. 2-3; five terminal fittings for five vehicle-side connectors 60].
Takada does not explicitly disclose does not explicitly disclose positive and negative terminals for a DC electrical potential.
However, Williams discloses a vehicle charging system including positive and negative terminals for a DC electrical potential [pars. 13 & 28; two DC power contacts].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takada to further include positive and negative terminals for a DC electrical potential for the purpose of providing high voltage DC power to airport vehicles, as taught by Williams (pars. 12-13).
Regarding claim 13, Takada discloses further comprising a third opening in the first connector and a corresponding third post in the second connector [figs. 2-3; five terminal fittings for five vehicle-side connectors 60].
Takada does not explicitly disclose the third opening and third post comprising a protective earth connection.
However, Williams discloses a vehicle charging system wherein the third opening and third post comprising a protective earth connection [pars. 13 & 28; large grounding contact].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takada to further include the third opening and third post comprising a protective earth connection for the purpose of providing high voltage DC power to airport vehicles, as taught by Williams (pars. 12-13).
Regarding claim 14, Takada discloses wherein the second connector further comprises an additional pin, the additional pin being coupled to a corresponding contact when the first and second connectors are coupled together  [figs. 2-3 & 6; five terminal fittings for five vehicle-side connectors 60; pars. 31-33].
Takada does not explicitly disclose the additional pin is a signal pin.
Takada does not explicitly disclose the electrical potential only being supplied when the signal pin is coupled to the corresponding contact, and the signal pin and the corresponding contact are only coupled after the conductive inner surfaces of the openings contact the corresponding conductive outer surfaces of the posts, electric arcing between the openings and the posts thereby being prevented as the first connector is slid onto and off of the second connector.
However, Williams discloses a vehicle charging system wherein the additional pin is a signal pin [par. 28, a pilot contact] and the electrical potential only being supplied when the signal pin is coupled to the corresponding contact [par. 28; electric flow only occurs once the pilot pin makes contact], and the signal pin and the corresponding contact are only coupled after the conductive inner surfaces of the openings contact the corresponding conductive outer surfaces of the posts [par. 28, the signal pin (pilot) is connected last by controlling the length of the pins, first the ground and then the DC power contacts are connected], electric arcing between the openings and the posts thereby being prevented as the first connector is slid onto and off of the second connector [par. 28].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takada to further include the additional pin is a signal .

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. US PGPUB 2011/0207368.
Regarding claim 16, Takada does not explicitly disclose wherein the vehicle is a freight truck and the electrical potential supplies at least 150 kW of power from the electric charging station to the freight truck.
However, Examiner takes Official Notice that it is well known in the electric vehicle charging arts to apply electric vehicle technologies to freight trucks (i.e. Tesla’s Semi, Nikola, BYD) and to use at least 150 kW (i.e. the 2017 release of SAE J1772). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takada to further include wherein the vehicle is a freight truck and the electrical potential supplies at least 150 kW of power from the electric charging station to the freight truck for the purpose of reducing pollution by reducing the need for gas-powered tractor trailers and charging them quickly with high power, and since it has been held to be within the general skill of a worker in the art to KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 17 and 18, Takada does not explicitly disclose wherein the posts and the openings each have a diameter of at least 10 mm or wherein each of the posts is spaced apart from each other by at least 6 mm.
However, Examiner takes Official Notice that it is well known in the electric vehicle charging arts for the posts and the openings to each have a diameter of at least 10 mm and wherein each of the posts is spaced apart from each other by at least 6 mm (i.e. according to the SAEJ1772-2009 connector). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takada to further include wherein the posts and the openings each have a diameter of at least 10 mm and wherein each of the posts is spaced apart from each other by at least 6 mm for the purpose of complying with existing standards, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. US PGPUB 2011/0207368 in view of Nakajima US PGPUB 2014/0235089.
Regarding claim 20, Takada does not explicitly disclose wherein the electric cables extend vertically with the first connector being at a bottom of the electric cables.
However, Nakajimi discloses an electric vehicle charging system wherein the electric cables extend vertically with the first connector being at a bottom of the electric cables [fig. 1; the cable hangs and the connector is the lowest portion, when the connector is hanging from the station or when it is plugged into the vehicle].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Takada to further include wherein the electric cables extend vertically with the first connector being at a bottom of the electric cables for the purpose of keeping the cable off the ground to prevent people from tripping, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 10, the following is an examiner's statement of reasons for the indication of allowable subject matter: the prior art fails to further teach or suggest “wherein the second connector further comprises a cover with holes corresponding to each of the posts, the holes circumscribing the tips when the first connector is not coupled to the second connector such that the conductive outer surfaces of the posts are obstructed by the tips and the cover to prevent inadvertent contact with the conductive outer surfaces” in combination with all the other elements recited in claim 1 from which claim 10 depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859